Cite as 2015 Ark. App. 635

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-155


                                                 Opinion Delivered   November 4, 2015

BRANDON ULYSSES WESTBROOK                        APPEAL FROM THE PULASKI
                   APPELLANT                     COUNTY CIRCUIT COURT,
                                                 FIRST DIVISION
V.                                               [NO. 60CR-11-1138]

STATE OF ARKANSAS                                HONORABLE LEON JOHNSON,
                              APPELLEE           JUDGE


                                                 SUPPLEMENTAL ADDENDUM
                                                 ORDERED



                           WAYMOND M. BROWN, Judge


       A Pulaski County jury convicted appellant Brandon Westbrook of two counts of first-

degree murder and one count of attempted first-degree murder. He was sentenced as a

habitual offender to forty-five years’ imprisonment. Appellant argues on appeal that the trial

court abused its discretion “in refusing to admit into evidence expert medical testimony and

lay-person testimony proffered by appellant Westbrook to establish his controlled substance

induced psychosis as the cause for making false confessions on February 10, 2011, to have

committed the first degree murders and the attempted first degree murder at issue.” We do

not reach the merits of appellant’s argument due to deficiencies in the addendum.
                                  Cite as 2015 Ark. App. 635

       Arkansas Supreme Court Rule 4-2(a)(8)1 requires that the addendum to the appellant’s

brief contain copies of non-transcript documents in the record on appeal that are essential for

the appellate court to confirm its jurisdiction, understand the case, and decide the issues on

appeal, including exhibits such as CDs and DVDs. Here, appellant has failed to include the

DVD played for the jury and admitted as an exhibit during his jury trial in the addendum.2

He has also failed to include his prior convictions in the addendum. We direct appellant to

file a supplemental addendum within seven calendar days of this opinion.3 We encourage

counsel to review our rules to ensure that no other deficiencies are present.

       Supplemental addendum ordered.

       GLOVER and WHITEAKER, JJ., agree.

      Llewellyn J. Marczuk, Deputy Public Defender, by: Clint Miller, Deputy Public
Defender, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




       1
           (2014).
       2
        We note that the volume on the DVD was muted; however, it is still necessary for
appellant to provide this court with copies of the DVD.
       3
           Arkansas Supreme Court Rule 4-2(b)(4).

                                              2